Citation Nr: 9923192	
Decision Date: 08/17/99    Archive Date: 08/26/99

DOCKET NO.  96-15 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for disorders of the lumbar 
and/or cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Grace Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1982 to 
April 1982, and again from November 1984 to September 1985.  

This appeal arises from a March 1995 rating decision of the 
Pittsburgh, Pennsylvania, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
back disorder and major depression.  By rating decision of 
July 1998, service connection was granted for chronic 
depressive disorder, evaluated as 30 percent disabling, 
effective April 1994.  Therefore, that issue is no longer 
before the Board and is not reflected on the title page. The 
issue of service connection for a back disorder is now the 
only issue before the Board.  

This case is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran's claim that he has a back disorder due to 
service is not accompanied by any medical evidence to support 
that allegation.

2.  The veteran's claim for service connection for a back 
disorder, involving the lumbar and/or cervical spine, is not 
plausible.  


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
a back disorder, involving the lumbar and/or cervical spine, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question as to the issue of entitlement to 
service connection for a back disorder is whether the veteran 
has presented a well-grounded claim.  A well-grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation. In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991); 
Grivois v. Brown, 6 Vet.App. 136, 140 (1994); Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  If the evidence 
presented by the veteran fails to meet this threshold level 
of sufficiency, no further legal analysis need be made as to 
the merits of the claim.  Boeck v. Brown, 6 Vet.App. 14, 17 
(1993). 

The veteran must satisfy three elements for a claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  See Brammer v. Derwinski, 3 Vet.App. 223, 225 
(1992) and Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992).  
Second, there must be evidence of incurrence or aggravation 
of a disease or injury in service, as shown through lay or 
medical evidence.  See Layno v. Brown, 6 Vet.App. 465, 469 
(1994) and Cartright v. Derwinski, 2 Vet.App. 24, 25 (1991).  
Lastly, there must be evidence of a nexus or relationship 
between the inservice injury or disease and the current 
disorder, as shown through medical evidence.  See Lathan v. 
Brown, 7 Vet.App. 359, 365 (1995) and Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993).  See also Caluza v. Brown, 
7 Vet.App. 498, 506 (1995).  In determining whether a claim 
is well grounded, the Board is required to presume the 
truthfulness of the evidence.  Robinette v. Brown, 8 Vet.App. 
69, 77-78 (1995); King v. Brown, 5 Vet.App. 19, 21 (1993).  

Service medical records are devoid of findings, treatment or 
diagnoses of a back disability.  After service, the veteran 
was first seen with complaints related to his back in 1989.  
He was brought to the emergency room of Allegheny Valley 
Hospital complaining of neck pain radiating down his left 
arm.  He related that he had been in an altercation and 
thought he had been struck with some steel.  He denied 
numbness or tingling.  Physical examination revealed that the 
neck was supple and there was some tenderness to palpation 
over the lateral aspect of the acromioclavicular (AC) and 
upper deltoid joints.  The pertinent diagnosis was sprain of 
the left shoulder.  

A Social Security Administration (SSA) decision was issued in 
October 1991.  The decision indicated, in pertinent part, 
that the veteran applied for disability insurance benefits 
and supplemental security income in November 1990.  He 
alleged disability commencing in June 1988, due to depression 
and lower-back pain.  SSA determined that the veteran had 
presented no corroborative clinical evidence of low back 
pain.  Specifically, there was no deformity, tenderness, or 
any abnormalities noted in the lumbosacral spine, knee or 
ankle joints upon examination.  Range of motion was maximal.  
Although found disabled for Social Security purposes, this 
disability was based on the veteran's long history of 
psychiatric impairment.  

The veteran underwent a VA examination in November 1994.  He 
gave a history of low back pain of ten years duration.  The 
condition did not seem to be progressive.  The condition 
appeared to radiate to the left lower extremity.  The veteran 
claimed the pain was constant and aggravated by bending over 
or lifting heavy objects.  He denied any paresthesias or 
weakness in the lower extremity.  He took no specific 
medication for his back problem.  Physical examination of the 
lumbosacral spine showed only minimal abnormalities, namely 
there was a slight decrease in range of motion.  Forward 
flexion was 90 degrees, backward extension was 30 degrees, 
lateral flexion was 35 degrees and rotation was 30 degrees.  
All movements were slightly painful.  There was no 
demonstrable spasm of the paraspinal musculature and there 
were no deformities or areas of localized tenderness.  
Straight leg raising (SLR) test was negative on both sides 
and there were no demonstrable neurological deficits (normal 
motor power, sensation and deep tendon reflexes in both lower 
extremities).  

Records from Bouma Chiropractic Clinic, Indiana Hospital, 
Center for Orthopaedics and Sports Medicine, Laurel Highlands 
Health Center and Edward M. Woodle, DO, were associated with 
the claims folder.  There was no lumbar spine complaints 
noted in these records.  There was cervical neuropathy, 
cervical stenosis and degenerative disc disease shown.  
Additionally, a March 1990 x-ray showed some degenerative 
changes in the lower lumbar intervertebral spaces.  However, 
none of these records attributed any of these back complaints 
or disorders to the veteran's military service.  

The veteran claims that he has a back disability that he 
attributes to his active service.  He first must show 
evidence of a current disability (a medical diagnosis).  
Here, the evidence demonstrates that the veteran currently 
has a cervical spine disability and x-ray evidence of 
degenerative changes in the lower lumbar intervertebral 
spaces.  A November 1994 VA examination report diagnosis was 
of chronic lumbosacral strain.  Accordingly, he has satisfied 
the first element of a well-grounded claim.  

The second element necessary to establish a well-grounded 
claim requires evidence of incurrence or aggravation of a 
disease or injury in service, as shown through lay or medical 
evidence.  In the present case, the veteran has presented no 
medical or lay evidence of a low back or cervical spine 
disability in service.  The first medical evidence indicative 
of a back disability was in 1994, for a chronic lumbosacral 
spine strain and in 1996, in a private treatment report for a 
cervical spine disability. The veteran has not satisfied the 
second element of a well-grounded claim.  

Lastly, there must be evidence of a nexus or relationship 
between the inservice injury or disease and the current 
disorder, as shown through medical evidence.  Here, the only 
indication that the veteran has a back disability (cervical 
or lumbar) caused as a result of service is the veteran's own 
assertion.  This assertion is not supported by the medical 
evidence of record.  It is well established that lay persons 
cannot provide testimony when an expert opinion is required.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  (See also 
Moray v. Brown, 5 Vet.App. 21 (1993) wherein the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) commented that lay assertions of medical causation will 
not suffice initially to establish a well-grounded claim).  
Therefore, absent a showing of a back disability in service 
and a nexus between that disability and the veteran's present 
back disability, a well-grounded claim for service connection 
for a back disability (cervical or lumbar) is not 
established.  


ORDER

Service connection for a back disorder, involving the lumbar 
and/or cervical spine, is denied.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals



 

